Quinn-Brintnall, J.
¶16 (concurring in part, dissenting in part) — I agree with my colleagues that the trial court did not abuse its discretion in denying Cheney Salazar’s motion to appoint substitute counsel and his motion to withdraw his guilty plea. However, when a defendant’s courtroom behavior threatens the “authority and dignity of the court,” the trial court has the inherent power to summarily impose coercive contempt sanctions necessary to restore order. RCW 7.21.050(1). Accordingly, I would overturn the puni*495tive 30-day contempt order but uphold the initial contempt sanctions — the 7 days that Salazar served while not exercising his option to purge the contempt by apologizing to the court.
¶17 The majority asserts that “[t]rial courts may not exercise their inherent contempt power to impose ‘punitive or remedial sanctions for contempt of court, whether that contempt occurs in or outside the courtroom,’ unless they ‘specifically find’ all statutory contempt procedures and remedies are inadequate.” Majority at 492 (quoting In re Dependency of A.K, 162 Wn.2d 632, 647, 174 P.3d 11 (2007).
¶18 This holding appears to rest on dicta7 in the plurality opinion of A.K., which, in my opinion, improperly conflates the summary contempt power (derived from the common law and the constitution) with statutory limitations imposed on the trial court’s power to impose punitive sanctions for types of contempt unrelated to “[d]isorderly, contemptuous, or insolent behavior toward the judge while holding the court, tending to impair its authority, or to interrupt the due course of a trial or other judicial proceedings.” RCW 7.21.010(l)(a).
*496¶19 A.K. addressed whether a juvenile court had the inherent authority to issue punitive sanctions without first finding that other legislatively prescribed procedures and remedies were inadequate. A.K., 162 Wn.2d at 647. Unlike the present case, A.K. dealt with punitive (often called “criminal”) sanctions related to a juvenile’s repeated out-of-court actions — not with a defendant’s disruptive in-court behavior necessitating the summary imposition of remedial sanctions.
¶20 Disruptive in-court behavior undermines the court’s authority and jeopardizes public safety. Since their inception, courts have been vested with “an inherent contempt authority, as a power ‘necessary to the exercise of all others.’ ” Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 831, 114 S. Ct. 2552, 129 L. Ed. 2d 642 (1994) (citations omitted). This inherent contempt power is separate from statutorily granted contempt power. State v. Ralph Williams’ N. W. Chrysler Plymouth, Inc., 87 Wn.2d 327, 335, 553 P.2d 442 (1976). It is “created by the constitution, . . . comes into being upon the very creation of ... a court and remains with it as long as the court exists.” Blanchard v. Golden Age Brewing Co., 188 Wash. 396, 423, 63 P.2d 397 (1936). The inherent contempt power “is lodged permanently with [the court], and the legislature may not, by its enactments, deprive the court of that power or curtail its exercise.” Blanchard, 188 Wash, at 424. The legislature may only “regulate that power,” and only “as long as it does not diminish it so as to render it ineffectual.” Mead Sch. Dist. No. 354 v. Mead Educ. Ass’n, 85 Wn.2d 278, 287, 534 P.2d 561 (1975) (citing Carter v. Commonwealth, 96 Va. 791, 32 S.E. 780 (1899)).
¶21 As the majority in A.K. notes, when imposing remedial sanctions for direct contempt, “summary adjudication is appropriate.” 162 Wn.2d at 646 n.4. If a defendant attempts to disrupt court proceedings by showing off in front of other prisoners, he creates a volatile situation that must be diffused immediately. When a defendant such as *497Salazar attempts to disrupt courtroom proceedings, a trial court has necessary, inherent authority to summarily impose remedial contempt sanctions and have the defendant removed from court (as occurred in the present case). Such remedial sanctions must, however, allow the contemnor the opportunity to “purge” the contempt — to “obtain his release [from sanction] by committing an affirmative act.” Bagwell, 512 U.S. at 828. Here, for instance, Salazar needed only to apologize to the trial court for his disruptive in-court behavior to purge his contempt.
¶22 The majority envisions that more exhaustive procedures are necessary prior to a trial court’s removing a contemnor from the courtroom proceedings. But the trial court has inherent authority to remove a defendant who repeatedly disrupts courtroom proceedings with threats, abusive language, and disrespectful posturing and gestures. Under the majority opinion, prior to having the disruptive contemnor removed, a judge would first be required to hold a hearing, analyze the statutory contempt provisions of ch. 7.21 RCW, and then enter findings that the legislatively conferred contempt powers are inadequate to address the barrage of disruptive behavior occurring in the courtroom. The common law, the constitution, common sense, and our precedents do not mandate this result.8 Moreover, because A.K. addressed a contemnor’s out-of-court conduct, I do not believe our Supreme Court intended A.K. to extend to situations involving courtroom security and order. Accordingly, I dissent on this issue. On remand, I would instruct the trial court to reverse only the 30-day punitive sanction it imposed without following necessary statutory and due process requirements.

 The majority argues in a footnote that the above-quoted proposition has the force of precedent because Justice Madsen’s concurrence concurs with this point of law. But a more thorough analysis of A.K. reveals that Justice Madsen’s concurrence, in fact, disagrees entirely with much of this statement. In her opinion, Justice Madsen explains,
I agree with the majority that before a dependency court may exercise its inherent authority to hold a juvenile in contempt and impose a punitive sanction, it first must find that the statutory remedies for criminal contempt under RCW 7.21.040 are not adequate. However, to the extent that the majority may be read to require a dependency court to resort to criminal contempt before exercising its inherent authority to impose a coercive contempt sanction, I disagree.
162 Wn.2d at 653 (Madsen, J., concurring) (emphasis added). Justice Madsen argues that when imposing coercive contempt sanctions (often called remedial sanctions), a trial court need not find that other statutory remedies inadequately affect its purposes. But in the consolidated cases before the A.K. court, “the dependency courts imposed determinate, punitive sanctions without providing for a purge mechanism” and, in result, those courts “committed error by failing to provide due process protections, including initiation of charges by information, appointment of counsel, trial, and proof beyond a reasonable doubt.” 162 Wn.2d at 654 (Madsen, J., concurring).


 The Washington Supreme Court recently decided State v. Gassman, 175 Wn.2d 208, 283 P.3d 1113 (2012). Although fact specific and clearly factually disparate, the Gassman court endorsed the long-established notions that “[t]rial courts have the inherent authority to control and manage their calendars, proceedings, and parties” and that sanctions “may also be imposed under the court’s inherent equitable powers to manage its own proceedings.” 175 Wn.2d at 210-11.